DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prabhavalkar et al. (hereinafter Prabhavalkar) (US 2020/0027444 A1).
Regarding claim 1:  Prabhavalkar discloses memory including model parameters that define a custom wake word detection model, the wake word detection model including a recurrent neural network transducer (RNNT) and a lookup table (LUT), the LUT indicating a hidden vector (Sequence-to-sequence models have been gaining in popularity in the automatic speech recognition (ASR) community as a way of folding separate acoustic models, pronunciation models, and language models of a conventional ASR system into a single neural network. A variety of sequence-to-sequence models have been explored, including Recurrent Neural Network Transducer (RNN-T), Listen, Attend and Spell (LAS), Neural Transducer, Monotonic 
Regarding claim 2:  Prabhavalkar satisfies all the elements of claim 1.  Prabhavalkar further discloses wherein the wake word detection model (The utterance may include an utterance of a particular, predetermined hotword that the electronic device 110 is configured to detect and respond to. For example, the electronic device 110 can be configured to wake from a low-power state or to interpret subsequent speech as a voice command in response to detecting utterance of the hotword. In some implementations, the LAS model 100 or another model is used to detect the occurrence of hotwords. In some implementations, a hotword can be a user-defined term or phrase that is changed dynamically based on user , par. 83) is trained using standard phonemes and whole word phonemes (Structural improvements include the use of word piece models, which can allow the model to output different types of linguistic units, from single graphemes up to whole words., par. 5).
Regarding claim 9:  The structural elements of apparatus claim 1 perform all of the steps of method claim 9.  Thus, claim 9 is rejected for the same reasons discussed in the rejection of claim 1.
Regarding claim 10:  Prabhavalkar  satisfies all the elements of claim 9.  The structural elements of apparatus claim 2 perform all of the steps of method claim 10.  Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 2.
Regarding claim 16:  Arguments analogous to those stated in the rejection of claim 1 are applicable.  A non-transitory machine-readable medium is inherently taught as evidenced by Fig. 6 (computing system) and various memories stored therein.
Regarding claim 17:  Prabhavalkar  satisfies all the elements of claim 16.  Arguments analogous to those stated in the rejection of claim 2 are applicable.  A non-transitory machine-readable medium is inherently taught as evidenced by Fig. 6 (computing system) and various memories stored therein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhavalkar in view of Lopez Moreno et al. (hereinafter Lopez Moreno) US 2028/0308472 A1.
Regarding claim 3:  Prabhavalkar  satisfies all the elements of claim 1.  Prabhavalkar  further discloses wherein the processing circuitry (In response to generating the transcription 120 using the LAS model 100, the electronic device 110 can perform any of various actions. For example, the electronic device 110 can analyze the transcription 120 to detect a hotword or command in the utterance received from user 112. In some implementations, the electronic device 110 determines whether one or more predetermined commands are present in the transcription 120, and when the command is identified the electronic device performs an action corresponding to the identified command. For example, the system 102 can identify and execute a particular command (e.g., activate a virtual assistant, play a song, set a timer, add an item to a list, and so on), change an operating mode of the electronic device 110, send the transcription 120 as a request or query to a server, provide search results generated using the transcription 120 as a query, display the transcription 120 of the utterance, or enter the transcription 120 into a text area 
	Prabhavalkar fails to specifically address is further to reset; to erase a history.
	Lopez Moreno discloses is further to reset (In some implementations, the system 600 may enable users to request to provide new reference samples. For example, the system 600 may receive a request from a user to reset samples stored for the user. The system 600 may receive a request to reset samples through a companion application on a smartphone used by the user, in response to the request, the system 600 may delete all reference samples stored for the user and request that the user say a hotword multiple times and generate new reference samples from the utterances. The system 600 may then generate a third set of samples that includes all the new reference samples and a predetermined number of the most recently stored recent samples. In another example, the system 600 may receive a request to reset samples through a companion application on a smartphone used by the user, in response to the request, the system 600 may delete all of both the reference and the recent samples stored for the user and request that the user say a hotword multiple times and generate new reference samples from the utterances. The system 600 may then generate a third set of samples that includes only the new reference samples., par. 134); to erase a history (In some implementations, the system 600 may enable users to request to provide new reference samples. For example, the system 600 may receive a request from a user to reset samples stored for the user. The system 600 may receive a request to reset samples through a companion application on a smartphone used by the user, in response to 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include is further to reset; to erase a history in order to enable users to request to provide new reference samples as taught by Lopez Moreno (par. 134).
Regarding claim 11:  Prabhavalkar  satisfies all the elements of claim 9.  The structural elements of apparatus claim 3 perform all of the steps of method claim 11.  Thus, claim 11 is rejected for the same reasons discussed in the rejection of claim 3.
Allowable Subject Matter
Claims 4-8, 12-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664